DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 60 (page 7, paragraph [0036], line 2, etc.) and 6 (page 36, line 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 4, 1b, 10a, 42m, 42c, 42k, 49c, 49k (Fig. 2), 123, 124, 126, 135 (Figs. 1, 4, and 5), F1a, F1b, K1a, K1b, M1 (Fig. 6C), A, C (Figs. 6C, 8A, and 8B), 94 (Fig. 10A), S15, and S16 (Fig. 19).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because of the following informalities: 
Reference character “B” has been used to designate both “a rear direction” (page 5, paragraph [0031], line 9, etc.; Figs. 1, 6B, 8A, and 8B) and “a position” (Fig. 6C).  
Reference character “L” has been used to designate both “a left direction” (page 5, paragraph [0031], line 9, etc.; Figs. 1, 2, 4, 5, and 6B) and “a virtual line” (page 24, paragraph [0094], line 2, etc. and Fig. 12).
Reference character “51” has been used to designate both “a secondary transfer conveyance path” (page 9, paragraph [0045], line 3, etc. and Fig. 2) and “a display” (Fig. 18).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following informality: Fig. 13B, “95” (both occurrences) should be labeled as “96”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informality: page 36, paragraph [0135], line 4, “ROM 29” should be “ROM 69”.  Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 3, 11, and 12 are objected to because of the following informalities:  
a.	Claim 3, lines 1-2, “the plurality of bases is” should be “the plurality of bases are”.
b.	Claim 11, line 1, “the plurality of bases is” should be “the plurality of bases are”.
c.	Claim 12, lines 1-2, “the plurality of bases is” should be “the plurality of bases are”.
Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-2, 4-10 and 13-18 are allowed.
Claims 3, 11, and 12 are allowable over the prior art of record; however, it is found to be objectionable for the reasons specified above.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “the operation unit is configured to allow an operation while the operation unit is in a state of being held up by the user and in a state of being placed on the placement surface of the image forming apparatus at an arbitrary position within a predetermined range” and “an insertion member disposed on a side opposite to a side where the touch panel display is disposed on an outside of the exterior cover and configured to pass fingertips of the user through when the user operates the operation unit while holding up the operation unit, and wherein the predetermined range is a range where the operation unit is movable in a state of being connected to the cable”.
b.	Independent claim 10 is allowable over the prior art of record because the prior art of record does not teach or suggest the combination of: “the operation unit is configured to allow an operation while the operation unit is in a state of being held up by the user and in a state of being placed on the placement surface of the image forming apparatus at an arbitrary position within a predetermined range” and “an insertion member disposed on a side opposite to a side where the touch panel display is disposed on an outside of the exterior cover, wherein the insertion member is configured to pass fingertips of the user through when the user operates the operation unit while holding up the operation unit and can be stored between a determined plane determined by the plurality of bases and the opposite side of the exterior cover, and 
wherein the predetermined range is a range where the operation unit is movable in a state of being connected to the cable”.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jin et al. (US Pat. Pub. No.  US 2006/0055789 A1) discloses an image forming apparatus comprising: an image forming unit; an operation unit; and an insertion member disposed on a side of the apparatus and configured to pass fingertips of a user through when the user operates the operation unit.
Yuzawa (US Pat. Pub. No. US 2017/0115614 A1) discloses an image forming apparatus comprising: an image forming unit; an operation unit including a touch panel display and a cable; and a controller.
Yamamoto et al. (US Pat. Pub. No. US 2017/0208195 A1) discloses an image forming apparatus comprising: an image forming unit; a removable operation unit including a touch panel display; and a controller.
Sawada (EP 3 122 029 A1) discloses an image forming apparatus comprising: an image forming unit; an operation unit including a touch panel display and a cable; and a controller.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
August 6, 2022